DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities: “wherein a shape” should read –wherein the shape--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “wherein a shape” should read –wherein the shape--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “setting an first subject region” should read –setting the first subject region--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0295253 A1; hereinafter “Zhang”).
Regarding claim 1, Zhang teaches, a non-transitory computer readable medium storing a program causing a processor of a computer to execute a process, the process comprising (As shown in Para. 0065, a processor executes program instructions; As shown in Para. 0066, image processing is embodied in programing in which executable code is in a machine readable storage medium and the machine tradable storage medium is non-transitory storage media): 
applying a first subject detection method to detect a subject from an input image (As shown in Fig. 4, an image including a breast region is obtained in step 410 and a first region including at least a portion of the breast region is determined in step 420; As shown in Para. 0100, the first region is identified using Otsu’s algorithm; Note: the subject the breast region); 
setting a first subject region for the detected subject (As shown in Fig. 4, an image including a breast region is obtained in step 410 and a first region including at least a portion of the breast region is determined in step 420; As shown in Para. 0100, the first region is identified using Otsu’s algorithm; As shown in Para. 0099, Otsu’s algorithm consists of separating the two classes of pixels (i.e. foreground and background pixels); Note: the subject is a portion of the breast region and the separating of the pixels into foreground/background is the setting of the subject region); 
and determining a third subject region by updating a shape of the first subject region with a shape of a second subject region that is detected by applying a second subject detection method different from the first subject detection method (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0100, the second region is identified based on a different algorithm, such as an iterative algorithm; As shown in Para. 0101, the breast region is determined based on the first region and the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region)), 
wherein a shape of the third subject region is determined by updating a part of the shape of the first subject region with at least a part of the shape of the second subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0101, the breast region is determined based on the first region and the second region in which the first region can overlap/cannot overlap with a portion of the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region). The overlapping/non-overlapping of the regions shows that the breast region includes portions of the second region added to the first region).
Regarding claim 2, Zhang teaches, the non-transitory computer readable medium according to claim 1 (see claim 1 above), wherein a shape of the third subject region is determined by updating not all but a part of the shape of the first subject region with at least a part of the shape of the second subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0101, the breast region is determined based on the first region and the second region in which the first region can overlap/cannot overlap with a portion of the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region). The non-overlapping of the regions shows that the second region includes portions that the first region did not have (i.e., a part of the first region is updated, not all of the first region)).
Regarding claim 3, The non-transitory computer readable medium according to claim 2 (see claim 2 above), wherein a shape of the third subject region is determined by updating not all but a part of the shape of the first subject region with not all but a part of the shape of the second subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0101, the breast region is determined based on the first region and the second region in which the first region can overlap/cannot overlap with a portion of the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region). The non-overlapping of the regions shows that the second region includes portions that the first region did not have (i.e., a part of the first region is updated with a part of the second region)).
Regarding claim 4, Zhang teaches, the non-transitory computer readable medium according to claim 1 (see claim 1 above), wherein the shape of the third subject region includes not all but a part of the shape of the first subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region. The pectoralis sub-region of one or more regions (i.e., first region) can be removed which shows that that the combined region includes part of the first region; Paras. 0101-0102).
Regarding claim 5, Zhang teaches, the non-transitory computer readable medium according to claim 4 (see claim 4 above), wherein the shape of the third subject region is partly in common with and partly different from the shape of the first subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0101, the breast region is determined based on the first region and the second region in which the first region can overlap/cannot overlap with a portion of the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region). The overlapping of the regions shows that the second region includes portions that the first region has (i.e., areas in common) and the non-overlapping of the regions shows that the second region includes portions that the first region did not have (i.e., areas not in common)).
Regarding claim 6, Zhang teaches, the non-transitory computer readable medium according to claim 1 (see claim 1 above), wherein the shape of the third subject region is generated by changing not all but a part of the shape of the first subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0101, the breast region is determined based on the first region and the second region in which the first region can overlap/cannot overlap with a portion of the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region). The non-overlapping of the regions shows that the second region includes portions that the first region did not have (i.e., a part of the first region is updated, not all of the first region)).
Regarding claim 7, Zhang teaches, the non-transitory computer readable medium according to claim 6 (see claim 6 above), wherein the shape of the third subject region is partly in common with and partly different from the shape of the first subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0101, the breast region is determined based on the first region and the second region in which the first region can overlap/cannot overlap with a portion of the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region). The overlapping of the regions shows that the second region includes portions that the first region has (i.e., areas in common) and the non-overlapping of the regions shows that the second region includes portions that the first region did not have (i.e., areas not in common)).
Regarding claim 8, Zhang teaches, a non-transitory computer readable medium storing a program causing a processor of a computer to execute a process, the process comprising (As shown in Para. 0065, a processor executes program instructions; As shown in Para. 0066, image processing is embodied in programing in which executable code is in a machine readable storage medium and the machine tradable storage medium is non-transitory storage media): 
detecting a subject from an input image by a first detection method (As shown in Fig. 4, an image including a breast region is obtained in step 410 and a first region including at least a portion of the breast region is determined in step 420; As shown in Para. 0100, the first region is identified using Otsu’s algorithm; Note: the subject the breast region); 
setting an first subject region for the detected subject (As shown in Fig. 4, an image including a breast region is obtained in step 410 and a first region including at least a portion of the breast region is determined in step 420; As shown in Para. 0100, the first region is identified using Otsu’s algorithm; As shown in Para. 0099, Otsu’s algorithm consists of separating the two classes of pixels (i.e. foreground and background pixels); Note: the subject is a portion of the breast region and the separating of the pixels into foreground/background is the setting of the subject region); 
and determining a third subject region by updating the first subject region with a second subject region detected by applying a second detection method, being different from the first detection method to detect the subject, to the input image (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0100, the second region is identified based on a different algorithm, such as an iterative algorithm; As shown in Para. 0101, the breast region is determined based on the first region and the second region; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region)), 
wherein a shape of the third subject region is determined by updating a part of the shape of the first subject region with at least a part of the shape of the second subject region (As shown in Para. 0090, the breast region is formed by combining the first region and the second region; As shown in Para. 0101, the breast region is determined based on the first region and the second region in which the first region can overlap/cannot overlap with a portion of the second region; As shown in Para. 0153, the breast region has a shape; Note: the combining of the first region and the second region is the updating of the region (i.e., third subject region). The overlapping/non-overlapping of the regions shows that the breast region includes portions of the second region added to the first region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagahara et al. (JP 4052128 B2, see attached machine translation) teaches an image trimming device that calculates a noticed area and an object index of an image to automatically and effectively trim the image (Abstract). 
Yamamoto (US 2015/0324995 A1) teaches an object detecting apparatus and method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664